Order entered October 9, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-20-00457-CV

                IN THE INTEREST OF R.G.A.C.L.G., A CHILD

                On Appeal from the 301st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-15-17201

                                     ORDER

      Before the Court is appellant’s second motion to extend time to file his brief.

We GRANT the motion and ORDER the brief received October 7, 2020 filed as

of the date of this order.


                                             /s/    KEN MOLBERG
                                                    JUSTICE